      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Sheila D. Hilson,
                                                                                            Decision and Order
                                                   Plaintiff,
                                                                                               17-CV-725 HBS
                         v.                                                                       (Consent)
      Commissioner of Social Security, 1

                                                   Defendant.


 I.         INTRODUCTION
                 The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 7, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 10,

      13.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that she was not entitled to Supplemental Security Income under Title XVI of the

      Social Security Act. The Court has deemed the motions submitted on papers under Rule 78(b).

II.         DISCUSSION
                 “The scope of review of a disability determination . . . involves two levels of inquiry. We must

      first decide whether HHS applied the correct legal principles in making the determination. We must

      then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen, 817

      F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district court

      reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by substantial

      evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as “‘more than a



      1
          The Clerk of the Court is directed to conform the caption of the case to the caption of this decision.
mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir. 1999).

        The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id.

        For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

        Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

work but cannot, considering [his or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

                                                     2
        Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

        To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

        (1) whether the plaintiff is currently working;

        (2) whether the plaintiff suffers from a severe impairment;

        (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

        (4) whether the impairment prevents the plaintiff from continuing past relevant
        work; and

        (5) whether the impairment prevents the plaintiff from continuing past relevant
        work; and whether the impairment prevents the plaintiff from doing any kind of
        work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However, the

ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

        To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the

physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).
                                                    3
       Here, plaintiff has raised several issues related to the weight that the ALJ accorded to various

physician opinions. For example, according to plaintiff, “the ALJ failed to discuss Dr. Matteliano’s

opinions, much less reconcile it with his RFC—which would allow for full time work at a reduced

range of light work (and thus would conflict with Dr. Matteliano’s opinion of someone who would

not even be independent in terms of activities of daily living).” (Dkt. No. 10-1 at 19.) The clinical

notes, however, consistently acknowledge pain but look consistent with the ALJ’s determination of

light work plus additional restrictions. The clinical examination on January 10, 2012 noted that

plaintiff could raise her arms over her head and had a normal gait and stance. [336.] Cf. Lipp v.

Astrue, No. 10-CV-0398 MAT, 2013 WL 1908036, at *7 (W.D.N.Y. May 7, 2013) (light work RFC

consistent with clinical findings). In the same examination, the physician noted that he “can find no

clear-cut focal signs on this woman.” [336.] Dr. Matteliano’s examination of November 19, 2012

noted that plaintiff had no restriction in her shoulders; a neck restriction only 15 degrees more

narrow than that in the RFC; an ability to bend forward 60 degrees; and unrestricted hip movement.

[371.] Cf. Heagney-O’Hara v. Comm’r, No. 14-CV-6083-CJS, 2015 WL 860849, at *6 (W.D.N.Y. Feb.

27, 2015) (light work consistent with physician witness testimony about functional limitations). An

“other source” (see 20 C.F.R. § 416.913(a)) chiropractic examination of November 8, 2012 revealed

similar findings including “no focal motor deficits” in the lower extremities. [377.] An examination

from January 17, 2013 noted no significant changes from prior examinations. [385.] An

examination from March 19, 2013 noted 40 degrees of lumbar forward flexion. [391.] A

consultative medical examination on June 3, 2013 offered a medical source statement of mild

exertional limitations based on measurable ranges of motion that might have been affected by

incomplete effort. [458.] An independent chiropractic examination on June 6, 2013 showed cervical

and lumbar ranges of motion that were diminished but not inconsistent with the RFC

                                                   4
determination. [517–18.] Cf. Baker v. Colvin, No. 1:16-CV-00093 (MAT), 2017 WL 2119214, at *2

(W.D.N.Y. May 16, 2017) (light work consistent with degree of limitation in the clinical notes). A

physical examination on January 8, 2015 showed no significant changes in plaintiff’s ranges of

motion and “certainly nothing concerning” with respect to disc degeneration. [592.] Consequently,

substantial evidence supports the details in the RFC determination. Other physician comments such

as “[s]he has a total disability from work” [372, 386] go to the ultimate determination of disability, a

matter reserved for the Commissioner. See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)

(“Moreover, some kinds of findings—including the ultimate finding of whether a claimant is

disabled and cannot work—are reserved to the Commissioner. That means that the Social Security

Administration considers the data that physicians provide but draws its own conclusions as to

whether those data indicate disability. A treating physician’s statement that the claimant is disabled

cannot itself be determinative.”) (internal quotation marks and citation omitted).

        Plaintiff has challenged the ALJ’s decision to assign significant weight to the opinion of a

consultative psychologist, Dr. Susan Santarpia, Ph.D. Plaintiff is particularly concerned with how

Dr. Santarpia addressed her symptoms of depression and anxiety:

               Here, the only medical opinion which was given any significant evidentiary
        weight was Dr. Santarpia’s June 2013 consultative examination. During that
        examination, Dr. Santarpia noted that Ms. Hilson reportedly claimed she was not
        experiencing any depression or anxiety. Tr. 456. On mental status examination
        mood, affect, and thought processes, and thought content were all normal. Tr. 457.
        Dr. Santarpia opined she could do simple work with mild limitations in dealing with
        complex tasks. Tr. 458-459. Panic disorder; alcohol dependence; and cannabis
        dependence were diagnosed. Tr. 459.

               The ALJ argued that this opinion was consistent with the record, particularly
        Ms. Hilson’s treatment notes. However, this conclusion is simply not supported by
        substantial evidence. Unlike at Dr. Santarpia’s examination, However, [sic] in light
        of Ms. Hilson’s treatment notes, this factual determination was not supported by
        substantial evidence.

(Dkt. No. 10-1 at 23.) The Court disagrees with two aspects of plaintiff’s argument. Dr. Santarpia
                                                 5
did not make a finding that plaintiff had no depression or anxiety; she simply wrote down “none

reported” to indicate that plaintiff herself did not report any on June 3, 2013. [460.] Plaintiff did

report sleep disruption and panic attacks, and Dr. Santarpia made notes to that effect. [460–61.]

Apart from plaintiff’s self-reporting, Dr. Santarpia conducted her own mental status examination

and found poor insight, poor judgment, low-average cognitive functioning, and mild impairments in

attention and concentration due to limited education. [462.] To the extent that Dr. Santarpia’s

findings are inconsistent with other mental health notes, her findings are actually more favorable to

plaintiff than the notes that consistently documented good insight and good judgment. [E.g., 462,

623.] The ALJ had discretion to resolve any inconsistencies in favor of Dr. Santarpia.

        Plaintiff also has challenged the RFC determination on the basis that it fails to acknowledge

her inability to bend. According to plaintiff, “[t]he ALJ assigned partial weight to D.C. Pignatora

III’s opinion, and stated that it was generally consistent with the record. Tr. 23. Yet, D.C. Pignatora

III specifically opined that Ms. Hilson could not bend. Tr. 516. The ALJ’s RFC includes no

limitation with regards to bending. See Tr. 18.” (Dkt. No. 10-1 at 21.) This challenge falls short for

several reasons. The explicit limitation on bending appears only as “no bending” in a report that

includes measurable ranges of motion and that recommends an ability to work in a limited capacity.

[516–20.] Other clinical notes can be interpreted in two different ways that support the

Commissioner’s final determination: The other clinical notes either do not contain the same explicit

restriction or indirectly address bending as the ALJ did. [334, 371, 458.] Cf. Penfield v. Colvin, 563

Fed. App’x 839, 840 (2d Cir. 2014) (summary order) (Commissioner affirmed where limitations in

clinical notes were consistent with the level of exertion in the RFC determination). The ALJ’s RFC

determination was for light work with additional restrictions on activities that would involve

bending. The jobs that the ALJ found plaintiff capable of performing, unskilled assembler and

                                                    6
   ticket taker, do not appear to require bending as part of the jobs themselves. Cf. Besser v. Berryhill,

   No. 3:16-CV-850 (DJS), 2017 WL 2869931, at *6 (N.D.N.Y. July 5, 2017) (Commissioner affirmed

   where RFC contained limitations consistent with clinical notes about gait, balance, and

   coordination); Cramer v. Berryhill, No. 15-CV-769-RJA-MJR, 2017 WL 9516814, at *7 (W.D.N.Y.

   May 26, 2017) (“The ALJ’s discussion of Dr. Vigna’s treatment notes leaves the Court satisfied that

   the ALJ gave due consideration to Dr. Vigna’s opinion, but ultimately found it to be less persuasive

   than other evidence in the record.”), report and recommendation adopted, No. 1:15-CV-00769 (MAT),

   2017 WL 4784318 (W.D.N.Y. Oct. 24, 2017) (citations omitted); Larkin v. Astrue, No. 3:12-CV-35

   MPS, 2013 WL 4647229, at *4 (D. Conn. Aug. 29, 2013) (“Perhaps more importantly, the ALJ’s

   RFC assessment already includes restrictions that would accommodate back and knee impairments,

   and there is no reason to believe that a remand to the ALJ to consider knee and back pain in more

   detail would result in any further restrictions, especially given the ALJ’s decision to rely on Dr.

   Kogan’s report.”).

III.   CONCLUSION
           The Commissioner’s final determination was supported by substantial evidence. For the

   above reasons and for the reasons stated in the Commissioner’s briefing, the Court grants the

   Commissioner’s motion (Dkt. No. 13) and denies plaintiff’s cross-motion (Dkt. No. 10).

           The Clerk of the Court is directed to close the case.

           SO ORDERED.

                                                    __/s Hugh B. Scott________
                                                    Hon. Hugh B. Scott
                                                    United States Magistrate Judge
   DATED: May 30, 2019




                                                       7
